DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14,16 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Bahjat et al (USP 5235143).
Regarding Claim 1, Bahjat discloses (Figs. 1-2) a system of an elevator for controlling door dwell time DDT comprising: 
one or more processors 101,111 (part of computer subsystems) configured to receive a door close signal from a door close selector and a door open signal from at least one of a door open selector and a door obstructed sensor (Col. 4 lines 23-35; buttons, Col. 3 line 68; hardware sensor, Col. 4 line 32);
one or more non-transitory storage mediums (ADSS collects and stores data; Col. 4 lines 40-48);
a data file stored in the one or more non-transitory storage mediums and including a door open time duration associated with at least one of the door open signal and the door close signal (ADSS collects and stores data; Col. 4 lines 40-48); 
and executable instructions stored in the one or more non-transitory storage mediums and executed by the one or more processors 111,112,113,114 (Col. 3 lines 43-57), the executable instructions configured to generate the door open time duration DDT based on at least one of the door open signal and the door close signal, wherein the one or more processors are configured to output a door open command based at least in-part on the door open time duration (Col. 4 line 61 – Col. 5 line 18).

	Applicant argues that “nowhere in Bahjat is it taught that the DDT (is) dictated by the operation of open and close selectors 46, 44 or an obstructed sensor.” However, Bahjat teaches that:
“As employed herein, the Door Dwell Time is considered to be the time that expires between a time that the elevator door is commanded to open, and the time that the elevator door is commanded to close.” (Col. 5 lines 15-18). 
Applicant argues that “Bahjat does not disclose that the command to close and the command to open come from the claimed “at least one of a door open selector and a door obstructed sensor.” 
However, the claim recites:“one or more processors configured to receive a door close signal from a door close
selector and a door open signal from at least one of a door open selector and a door obstructed sensor.”
The claim language only states that the door open signal is from at least one of a door open selector and a door obstructed sensor. Inherent in this teaching of Bahjat and most elevators, the door of an elevator is signaled to open after a user calls an elevator to the user’s elevator landing (which reads on a ‘door open selector’). So, Bahjat does read on the processor configured to receive a door open signal from at least one of a door open selector and a door obstructed sensor. 
Applicant’s arguments are not deemed to be persuasive.


Regarding Claim 2, Bahjat discloses the door close selectors are adapted to open and close an elevator car door (Col. 4 lines 23-35; buttons, Col. 3 line 68; hardware sensor, Col. 4 line 32).
Regarding Claim 3, Bahjat discloses the door open signal is one of a plurality of door open signals, the door close signal is one of a plurality of door close signals, and the one or more processors 113,114 via the executable instructions are configured to receive a plurality of elevator car locations and associate at least one of the plurality of door open signals to a respective one of the elevator car locations and associate at least one of the plurality of door close signals to the respective one of the elevator car locations (Fig. 1; Col. 4, lines 12-60).
Regarding Claim 4, Bajhat discloses the door open time duration DDT is one of a plurality of door open time durations, and each one of the plurality of door open time durations is associated with a respective one of the plurality of elevator car locations (Col. 2 lines 23-29).
Regarding Claim 5, Bajhat discloses the plurality of elevator car locations is a plurality of floors (implicit that the elevator system has a plurality of floors).
Regarding Claim 6, Bajhat discloses the door open time duration DDT is greater than a preprogrammed minimum threshold value DDTMIN and less than a preprogrammed maximum threshold value DDTMAX (Fig. 2).
Regarding Claims 7-10, Bajhat discloses that the the door open time duration DDT is a function of a time of day stored in the data file (Claim 7), the door open time duration DDT is a function of a day in a week stored in the data file (Claim 8), each one of the plurality of door open time durations DDT is a function of a time of day stored in the data file (Claim 9), and each one of the plurality of door open time durations DDT is a function of a day in a week stored in the data file (Claim 10). The data file stores historical record of traffic demands (time of day, day of week of elevator car demand, Col. 4 lines 40-48) which are used to vary door open time durations DDT (Col. 6 lines 35-62).
Regarding Claims 11,12, Bajhat discloses each one of the plurality of door open time durations is a function of elevator car traveling direction (Col. 6 line 63 – Col. 7 line 7).
Regarding Claim 13, Bajhat discloses the one or more processors and the one or more non-transitory storage mediums are part of a two-way ring communication network (Fig. 1), which are well-known in the art of computer networking to comprise  cloud networks.
Regarding Claim 14, Bajhat discloses the executable instructions can include machine learning to determine the door open time duration (Col. 6 lines 37-45).
Regarding Claim 16, Bajhat discloses that the door open time duration DDT is controlled by historical operation of the door close selector and the door open selector; and obstructions detected by the door obstructed sensor (Col. 4, lines 32-35).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837